Citation Nr: 1454734	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-09 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased initial rating in excess of 10 percent for C5-C6 sensory radiculopathy of the left upper extremity.  

2. Entitlement to an increased rating in excess of 10 percent for status-post traumatic injury of the cervical spine with degenerative changes.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Navy from October 1965 to October 1967, and in the U.S. Army from February 1974 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection and assigned a 10 percent rating for C5-C6 sensory radiculopathy of the left upper extremity and granted an increased rating of 10 percent for status-post traumatic injury of the cervical spine with degenerative changes.  

A videoconference hearing was held before the undersigned Veterans Law Judge in August 2014.  A transcript of said hearing has been associated with the record.  

This appeal was processed using the Virtual VA/Veterans Benefit Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This matter was previously before the Board in May 2011, at which time it was remanded for further development, to include the issuance of a Statement of the Case (SOC).  The requested development has been performed and the matter is now ready for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his August 2014 videoconference hearing before the undersigned, the Veteran testified that he had been treated at the Fort Walton Beach Medical Center, Fort Walton, Florida, as recently as 2012.  Because the most recent treatment records from that facility are dated in June 2009, remand is also warranted in order to obtain updated treatment records.  

During the hearing, the Veteran's representative indicated that the Veteran's cervical spine disability had worsened.  In light of the assertion of worsening, the Veteran should be afforded a VA examination.  

Following the issuance of the August 2011 SOC, additional pertinent medical and lay evidence relating to the increased rating issues.  Following the above development, the RO should readjudicate the claims, to include consideration of all evidence received after the August 2011 SOC.    


Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to obtain (1) all VA treatment records for the Veteran from January 2014 to the present and (2) all treatment records for the Veteran from the Fort Walton Beach Medical Center, Fort Walton, Florida, from June 2009 to the present.  All records obtained must be associated with the claims file.  If any records requested are unavailable, clearly document such in the claims file and notify the Veteran of any inability to obtain said records, in accordance with 38 C.F.R. § 3.159(e).

2.   Schedule the Veteran for the appropriate VA evaluation in order to assist in determining the current nature and severity of his service-connected cervical spine and left upper extremity disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The record must be made available to the examiner for review

The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should also report if there is evidence of ankylosis.

All affected left upper extremity radicular groups and/or peripheral nerves should be identified and whether any neurological symptomatology results in incomplete paralysis that is mild, moderate, moderately severe, or severe; or results in complete paralysis.

3. After undertaking any additional development deemed to be appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claims for (1) entitlement to an increased rating in excess of 10 percent for status-post traumatic injury of the cervical spine with degenerative changes and (2) entitlement to an increased initial rating in excess of 10 percent for C5-C6 sensory radiculopathy of the left upper extremity, to include consideration of all evidence or record received after the August 2011 SOC.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



